DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9, 10, 12-15, and 21-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (US 2005/0143767).
Regarding claim 1, Kimura et al. discloses a tissue clipping device (1, FIGs 1-5B, abstract, paragraphs [0113-0130]), comprising: a first member (4, FIGs 1, 3A-5B, paragraphs [0113, 0115, 0117, 0121-0130]); a plurality of arms (2b, FIGs 1, 2A, 3B, 4A, 5A), each of the plurality of arms extending from a first end (Proximal end of the arms connected to 2a, FIG 2A-2B) to a second end (Distal tips of the arms at 2c, FIG 2A), the first end of each of the plurality of arms being received within the first member (FIGs 1 and 3A-5B show the proximal ends of the arms are received within the first member 4); and a second member (3 except for distal end 3a, FIGs 1, 3A-5B and 6B, paragraphs [0118-0120,0125-0129]) slidably disposed with respect to the first member (3 slides with respect to 4, FIGs 3A-5B, paragraph [0127-0129]); wherein the first member and the second member have cooperating surfaces (4e of the first member and See annotated FIG 3B for surface of second member 3) configured to be displaced relative to each other along the longitudinal axis of the clipping device (The cooperating surfaces are configured to be displaced relative to each other along the longitudinal axis as the first and second members slide with respect to one another) in response to application of a radially-inwardly directed force (See annotated FIG 3B below; if a radially inward directed force were applied as the annotated position using the fingers of the user for example, a portion of the inward force would be applied to each of the angled cooperating surfaces, therefore directing a portion of the force in the longitudinal direction and contributing to the axial displacement) to the cooperating surfaces to cause the plurality of arms to move between an open configuration (FIGs 3A-4B, paragraph [0034-0035, 0127-0128]) and a closed configuration (FIGs 5A-5B, paragraphs [0036, 0121, 0129-0130]; the device is at least configured such that a radially inward force applied to the cooperating surfaces would cause some degree axial translation of the first member relative to the second member. This translation causes closing of the jaws, paragraph [0129-0130]).


    PNG
    media_image1.png
    362
    624
    media_image1.png
    Greyscale


Regarding claim 2, Kimura et al. discloses each of the plurality of arms includes a spring portion (Portion of the arms forming the loop at the proximal end of clip 2, FIGs 2A-2B, 3B, 4A, and 5A) configured to form a spring space between the spring portions of each of the plurality of arms (The interior space of the loop formed by the spring portion of each arm is interpreted as the spring space, FIG 2A-2B).
Regarding claim 3, Kimura et al. discloses the cooperating surface of the first and second members include angled surfaces (4e is disclosed as an inclined surface, paragraphs [0123, 0125], and annotated FIG 3B shows an angled surface identified as the cooperating surface of the second member) configured to displace the first and second members apart from each other longitudinally in response to application of the radially-inward directed force to the angled surfaces (If a radially inward directed force were applied as the annotated position using the fingers of the user for example, a portion of the inward force would be applied to each of the angled cooperating surfaces, therefore directing a portion of the force in the longitudinal direction and contributing to the axial displacement). 
Regarding claim 4, Kimura et al. discloses a cam member (3a, FIG 6B, paragraph [0118]; this element is interpreted as a cam because is translates sliding motion of the cam 3a into rotational motion of the arms) extending from a first end (3b, paragraph [0118], FIG 3A-3B) to a second end (3c, FIG 3A-3C, paragraph [0118]), the first end of the cam member being fixedly coupled to the second member (3b is connected to the distal end of 3g of the second member), and the second end of the cam member being configured to engage the spring space (Paragraph [0118] discloses 3c engages clip 2. FIG 3B shows 3c is received within and engages the spring space, paragraph [0126]).
Regarding claim 9, Kimura et al. discloses a tissue clipping device (1, FIGs 1-5B, abstract, paragraphs [0113-0130]), comprising: a grasping portion (Elements of FIG 1 except for clip 2) comprising a first member (3, FIGs 1, 3A-5B and 6B, paragraphs [0118-0120,0125-0129]) and a second member (4, FIGs 1, 3A-5B, paragraphs [0113, 0115, 0117, 0121-0130]) longitudinally slidable with respect to each other along the longitudinal axis of the tissue clipping device (3 slides with respect to 4, FIGs 3A-5B, paragraph [0127-0129]); and a plurality of arms (2b, FIGs 1, 2A, 3B, 4A, 5A), each of the plurality of arms extending from a first end to a second end a first end (Proximal end of the arms connected to 2a, FIG 2A-2B) to a second end (Distal tips of the arms at 2c, FIG 2A), the first end of each of the plurality of arms being received within the first member (FIGs 1 and 3A-5B show the proximal ends of the arms are received within the slot formed in 3a of the first member, paragraph [0118]); wherein the first member and the second member are configured to be displaced relative to each other along the longitudinal axis of the tissue clipping device in response to application of a radially-inwardly directed force to cooperating surfaces of the first member and the second member (See annotated FIG 3B below; if a radially inward directed force were applied as the annotated position using the fingers of the user for example, a portion of the inward force would be applied to each of the angled cooperating surfaces, (4e of the first member and See annotated FIG 3B for surface of second member 3), therefore directing a portion of the force in the longitudinal direction and contributing to the axial displacement) to transition the plurality of arms between a closed configuration (FIGs 5A-5B, paragraphs [0036, 0121, 0129-0130]) and an open configuration (FIGs 3A-4B, paragraph [0034-0035, 0127-0128]; the device is at least configured such that a radially inward force applied to the cooperating surfaces would cause some degree axial translation of the first member relative to the second member. This translation causes closing of the jaws, paragraph [0129-0130]).
Regarding claim 10, Kimura et al. discloses the plurality of arms have opposed surfaces sloped with respect to the longitudinal axis of the tissue clipping device (See annotated FIG 3B above, the curved portions near the proximal ends of the arms, are interpreted as the sloped opposed surface), such that when the first and second members are displaced apart from each other (FIG 5A), the sloped opposed surfaces of the plurality of arms move into engagement with a channel in at least one of the first member or the second member (Second member 4 forms a tube which has an inner lumen interpreted as a channel. FIGs 5A-5B shows the inner walls of the lumen of second member 4 are engaging the slopped opposed surfaces of the arms), and when the first and second members are displaced toward each other (FIG 3B), the sloped opposed surfaces of the plurality of arms are moved out of engagement with the channel (In the position of FIG 3B, the sloped opposed surfaces are not engaged with the channel).
Regarding claim 12, Kimura et al. discloses the plurality of arms are biased to the closed configuration (Paragraph [0126] discloses how initial assembly of the device includes applying a force to the arms to set them in an engage, open state of FIGs 3A-3B. Therefore, it is understood that the biased configuration of the arms is a closed configuration since an external force must be applied to achieve the open configuration).  
Regarding claim 13, Kimura et al. discloses the first and second members include angled surfaces (4e is disclosed as an inclined surface, paragraphs [0123, 0125], and annotated FIG 3B shows an angled surface of the first member) configured to displace the first and second members apart from each other in response to application of the radially-inwardly directed force to the angled surfaces (If a radially inward directed force were applied as the annotated position using the fingers of the user for example, a portion of the inward force would be applied to each of the angled cooperating surfaces, therefore directing a portion of the force in the longitudinal direction and contributing to the axial displacement).  
Regarding claim 14, Kimura et al. discloses the plurality of arms are formed of a single body bent at a medial portion (FIG 2A shows the arms are formed by a single body bent at medial portion 2a, paragraph [0114]), the medial portion forming the first ends of the plurality of arms (Proximal end of the arms connected to 2a make up the first ends, which are formed by the medial portion).  
Regarding claim 15, Kimura et al. discloses a grasper (2c, paragraphs [0114 and 0116]) disposed between the second ends of the plurality of arms (FIGs 1 and 2A).
Regarding claim 21, Kimura et al. discloses the plurality of arms are biased to the closed configuration (Paragraph [0126] discloses how initial assembly of the device includes applying a force to the arms to set them in an engage, open state of FIGs 3A-3B. Therefore, it is understood that the biased configuration of the arms is a closed configuration since an external force must be applied to achieve the open configuration).  
Regarding claim 23, Kimura et al. discloses at least one of the first member or the second member includes a channel (First member 4 forms a tube which has an inner lumen interpreted as a channel) having a portion engaging the plurality of arms in the open configuration (FIGs 4A-4C shows the open configuration wherein the inner walls of the lumen of first member 4 are engaging the arms).  
Regarding claim 24, Kimura et al. discloses a cam (3a, FIG 6B, paragraph [0118]; this element is interpreted as a cam because is translates sliding motion of the cam 3a into rotational motion of the arms) movable with the second member (3b is connected to the distal end of 3g of the second member. Therefore, the cam is movable with the second member) to cause the plurality of arms to move from the closed configuration to the open configuration (Movement of 3a results in closing of the arms, FIGS 4A-5B, paragraphs [0129-0130]).  
Regarding claim 26, Kimura et al. discloses the second member is disposed about the plurality of arms (FIGs 4A-4C show the inner walls of the lumen of second member 4 receive the arms).  
Regarding claim 27, Kimura et al. discloses the cooperating surfaces include surfaces inclined towards each other (4e is disclosed as an included surface, paragraphs [0123, 0125], and annotated FIG 3B shows an inclined surface identified as the cooperating surface of the second member and angled towards the opposite cooperating surface) and configured to displace the first and second members apart from each other longitudinally in response to application of radially- inwardly directed to force to the inclined surfaces (If a radially inward directed force were applied as the annotated position using the fingers of the user for example, a portion of the inward force would be applied to each of the angled cooperating surfaces, therefore directing a portion of the force in the longitudinal direction and contributing to the axial displacement).
Regarding claim 1, Kimura et al. discloses in a alternative interpretation, a tissue clipping device (1, FIGs 1-5B, abstract, paragraphs [0113-0130]), comprising: a first member (3, FIGs 1, 3A-5B and 6B, paragraphs [0118-0120,0125-0129]); a plurality of arms (2b, FIGs 1, 2A, 3B, 4A, 5A), each of the plurality of arms extending from a first end (Proximal end of the arms connected to 2a, FIG 2A-2B) to a second end (Distal tips of the arms at 2c, FIG 2A), the first end of each of the plurality of arms being received within the first member (FIGs 1 and 3A-5B show the proximal ends of the arms are received within the slot formed in 3a of the first member, paragraph [0118]); and a second member (4, FIGs 1, 3A-5B, paragraphs [0113, 0115, 0117, 0121-0130]) slidably disposed with respect to the first member (4 slides with respect to 3, FIGs 3A-5B, paragraph [0127-0129]); wherein the first member and the second member have cooperating surfaces (4e of the second member and See annotated FIG 3B for surface of first member 3) configured to be displaced relative to each other along the longitudinal axis of the clipping device (The cooperating surfaces are configured to be displaced relative to each other along the longitudinal axis as the first and second members slide with respect to one another) in response to application of a radially-inwardly directed force (See annotated FIG 3B below; if a radially inward directed force were applied as the annotated position using the fingers of the user for example, a portion of the inward force would be applied to each of the angled cooperating surfaces, therefore directing a portion of the force in the longitudinal direction and contributing to the axial displacement) to the cooperating surfaces to cause the plurality of arms to move between an open configuration (FIGs 3A-4B, paragraph [0034-0035, 0127-0128]) and a closed configuration (FIGs 5A-5B, paragraphs [0036, 0121, 0129-0130]; the device is at least configured such that a radially inward force applied to the cooperating surfaces would cause some degree axial translation of the first member relative to the second member. This translation causes closing of the jaws, paragraph [0129-0130]).
Regarding claim 22, Kimura et al. discloses in the alternative interpretation, the plurality of arms are received within the second member (FIGs 4A-4C show the inner walls of the lumen of second member 4 receive the arms).  
Regarding claim 25, Kimura et al. discloses in the alternative interpretation, the plurality of arms are mechanically constrained with respect to the first member (Because the proximal end of the arms are received within 3c, paragraph [0118]], the arms and the first member are understood to be mechanically constrained) such that as the first member is longitudinally displaced with respect to the second member, the plurality of arms are displaced (As first member 3 is axially translated relative to second member 4, the arms are also displaced because they are mechanically constrained to the distal end of 3).  
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 07/21/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) in view of Sugiyama have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kimura which teaches the limitations of the amended claims. 
Applicant argues on page 8 that previously withdrawn claims 9-15 should be considered because limitations of claim 9 have been cancelled which related to non-elected species. This argument is persuasive because amended claim 9 no longer recites a species distinct to that of claim 1, and therefore the claims have been examined. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LABRANCHE/Primary Examiner, Art Unit 3771